Citation Nr: 1716056	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his July 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  A hearing was scheduled for January 2016; the Veteran withdrew his hearing request in March 2015.  38 C.F.R. § 20.704(e) (2016).  

In March 2016, the Board remanded the case for additional development.  In the March 2016 remand, the Board also referred the issue of entitlement to service connection for a cervical spine disorder secondary to a low back condition to the AOJ for appropriate action.  No action was taken on the referred issue.  Accordingly, the issue of service connection for a cervical spine disorder secondary to a low back condition is once again referred for appropriate consideration and handling in the first instance.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, & 20 (2015).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's degenerative arthritis of the lumbar spine is related to military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative arthritis of the lumbar spine has been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current low back disability is related to a June 1967 fall from a multiple story building while on active duty.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's current back disability has been diagnosed as degenerative arthritis, a chronic disease, 38 C.F.R. § 3.303(b) is applicable.  

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Service treatment records reflect that Veteran was treated for a mild low back strain due to a fall from a three-story building in June 1967, which is sufficient to show an in-service injury.    

The Veteran currently has a diagnosis of mild degenerative arthritis of the spine.  See April 2016 VA examination report.  Therefore, he has met the current disability requirement.  

As a current disability and in-service injury have been established, the remaining question is whether there is a causal nexus between the two.  Upon careful review of the file, and resolving reasonable doubt in favor of the Veteran, the Board finds that the competent and probative medical evidence is in relative equipoise as to whether a causal nexus is established.

VA treatment records dated since 2009 reflect that the Veteran has received treatment for chronic lower back pain.  The records reflect his report that the back pain had onset during service.  Of note, is an October 2009 treatment record, which shows the Veteran shared his history of an in-service fall with recurrent low back pain with his primary care physician.  A November 2009 treatment record shows that this physician ordered X-rays of the lumbar spine and upon review of those X-rays noted they showed anterior wedging of the T12/L1 vertebral bodies.  The physician indicated that this finding was likely from the fall the Veteran took off a roof.  

The Veteran was afforded two VA examinations in connection with his appeal.  During an April 2010 VA examination, he was diagnosed with lumbar strain.  The VA examiner opined that the lumbar strain was less likely than not related to the 1967 injury in service.  Specifically, the examiner reasoned that a mild low back strain in 1967 would not cause symptoms to occur 41 years later.  He noted that the initial X-rays in service were negative and that the separation physical examination of the back was normal.  The examiner also indicated that the most remote and documented symptoms were in 2009, and were negative for low back issues. 

There is also lay evidence of record submitted for the purposes of establishing causal nexus.  In a June 2010 written statement, the Veteran reported that he has had chronic pain since in-service fall.  The file also contains written statements from two former service members (G.B. and J.L.) who were present during the initial service injury and have maintained a friendship with the Veteran over the years.  In written statements dated in June 2011 G.B. and J.L. both corroborate the Veteran's testimony that he has continued to experience back pain over the years; they believe this pain is due to the service injury.  

The record also contains a medical nexus opinion that was provided in July 2014 by the Veteran's private physician, Dr. S.  Dr. S. concluded that given the significant height from [the Veteran's] fall and injury to back at that time, it is reasonable to assume that injury is contributing to his current back problem.  

Pursuant to the Board's March 2016 remand, the Veteran was provided another VA examination in April 2016.  The VA examiner also reviewed the Veteran's claims file.  As part of the examination, imaging studies of the Veteran's thoracolumbar spine were performed and reviewed by the medical examiner; a diagnosis of mild degenerative arthritis of the spine was provided.  The examiner opined that the arthritis was less likely than not related to service because there is no medical documentation of any chronic or recurrent back conditions until recently.  He found it significant that the X-rays conducted in 1967 were normal and the only diagnosis at the time was lumbar strain.  He further opined that the 2014 nexus statement from Dr. S. is not supported by medical evidence as there is a 20-year gap in medical documentation.  

The probative evidence is in relative equipoise as to whether a causal nexus is established.  

The November 2009 VA finding and Dr. S.'s July 2014 private opinion are probative evidence in favor of causal nexus.  These clinicians were familiar with the Veteran's service injury and his post-service clinical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, to the extent that Dr. S. did not identify any particular diagnosed low back disability, the probative value of his opinion is slightly lessened.

The April 2010 and April 2016 VA opinions are evidence against the claim.  However, to the extent that the April 2010 examiner based the negative opinion on the absence of post-service medical records corroborating or documenting post-service back pain prior to 2009, the persuasiveness of that opinion is lessened.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A medical opinion based solely on the absence of documentation in the record is inadequate; an examiner must take into account a veteran's reports of injuries and symptoms).  

The April 2016 VA opinion is inadequate as it did not comply with the requirements of the Board's March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner was instructed to indicate review of the prior April 2010 VA examination and the lay witness statements.  The examiner did not specifically indicate review of this evidence, and his opinion did not reflect consideration of the Veteran or the witness' statements.  The failure to consider the lay evidence of recurrent back pain since service caused the examiner's opinion to be based on an inaccurate factual premise, namely, the absence of post-service recurrent back pain.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board has also considered the lay evidence in support of causal nexus.  The Veteran is competent to give testimony about the recurrent back pain he experienced in service and since - even if not documented in his medical records- as this is observable through the five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the record does not show a continuity of post-service medical care, there is nothing in the claim file that contradicts his statement.  Moreover, the continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) (addressing lay evidence concerning continuity of symptoms after service as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Like the Veteran, there is no evidence to indicate that G.B. and J.L. possess medical training and expertise to provide a complex medical opinion such as the etiology of degenerative joint disease.  A determination as to the diagnosis and etiology of arthritis is a complex medical determination which goes beyond lay observation of symptoms and requires the use of medical imaging.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the lay evidence alone does not establish causal nexus, it is probative evidence in support of establishing the chronicity of the Veteran's current condition.  

Given the above, the Board finds that the cumulative evidence regarding a causal nexus between the current low back disability and service is in relative equipoise.  Thus, reasonable doubt is resolved in favor of the Veteran and service connection for degenerative arthritis of the spine is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for degenerative arthritis of the lumbar spine is granted.  



____________________________________________
D. Johnson
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


